PER CURIAM.
The order of probation is modified by reducing the imposed court costs of $267.00 by $12.00 for which no statutory authority was given. The special condition of probation imposing on the defendant a $1.00-per-month fee to be paid to First Step at the Fifth Judicial Circuit, Inc. is unauthorized and stricken. Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994) (en banc). The probation order is otherwise affirmed.
PROBATION ORDER AFFIRMED AS MODIFIED.
GRIFFIN, DIAMANTIS and THOMPSON, JJ., concur.